     Case 2:18-cv-02843-KJM-KJN Document 32 Filed 12/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD LYNN STAGGS,                                 No. 2:18-cv-2843 KJM KJN P
12                         Plaintiff,
13               v.                                       ORDER
14    P. KELLY, Correctional Sergeants; et al.,
15                         Defendants.
16

17             Plaintiff, a state prisoner proceeding in forma pauperis, sought relief pursuant to 42 U.S.C.

18   § 1983. In accordance with the “referral notice” filed in this action on November 30, 2020, the

19   court finds that plaintiff’s appeal of the October 29, 2020 dismissal of this action is taken in good

20   faith.

21   Dated: December 7, 2020

22

23

24

25   /stag2843.app.gf


26
27

28
                                                          1
